Citation Nr: 1103081	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-27 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran had active duty from January 1955 to January 1959.  
He died in November 2005.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The issues concerning service connection for the cause of the 
Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

The appellant asserts that service connection is warranted for 
the cause of the Veteran's death.  She maintains that the Veteran 
was 100 percent disabled for disarticulation at the hips of both 
lower extremities and for myocardial infarction/coronary artery 
bypass graft.  The death certificate indicated that the cause of 
death was sequalae of spinal cord injury with paraplegia and 
bladder dysfunction due to remote blunt impact to the torso.  No 
autopsy was performed.  

In order to establish entitlement to service connection for the 
cause of a veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  A 
service-connected disability is the principal cause of death when 
that disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto." 38 C.F.R. § 3.312(b) (2010).  To 
be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined to 
cause death," or "aided or lent assistance to the production of 
death." 38 C.F.R. § 3.312(c) (2010).  

In a claim for DIC benefits, VA's notice requirements include (1) 
a statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In this 
case, a review of the VCAA notice letter dated in June 2006 
showed that the RO failed to provide the appellant a statement of 
the conditions for which the Veteran was service-connected at the 
time of his death.   

The death certificate indicated that the Veteran died in November 
2005 at the James A. Haley VA Medical Center.  He was an 
inpatient at the time of death.  None of those inpatient records 
were associated with the claims folder.  The Board emphasizes 
that records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Those inpatient medical 
records should be obtained and associated with the claims folder.  

Further, given the Veteran was in receipt of compensation for 
disarticulation at the hips of both lower extremities and for 
myocardial infarction/coronary artery bypass graft, and that each 
were evaluated as 100 percent disabling, the Board concludes that 
a VA opinion is warranted.  See Wood v. Peake, 520 F.3d 1345 
(Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. 
Cir. 2008).

Next, a review of the record shows that the August 2006 rating 
decision limited its consideration of the appellant's claim to 
that of service connection for the cause of the Veteran's death.  
However, the August 26, 2006 notice letter that accompanied the 
decision broadly defined the issue on appeal as one of 
entitlement to DIC, which the Board liberally construes as a 
denial of benefits under 38 U.S.C.A. § 1310 (discussed above) and 
under the provisions of 38 U.S.C.A. § 1318.  A timely notice of 
disagreement addressing the appellant's entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318 was received on August 3, 
2007.  A Statement of the Case addressing this issue has not been 
promulgated.  

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a remand.  
See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2010); see also Manlincon 
v. West, 12 Vet. App. 238 (1999). The purpose of the remand is to 
give the RO an opportunity to cure this defect.  

To assist the RO in the proper adjudication of this aspect of the 
appellant's claim, RO is reminded that under 38 U.S.C.A. § 1318 
benefits are payable to the surviving spouse of a "deceased 
Veteran" in the same manner as if the death were service-
connected.  A "deceased Veteran" is a Veteran who dies not as the 
result of the Veteran's own willful misconduct, and who was in 
receipt of compensation at the time of death for service-
connected disabilities rated totally disabling.  The service-
connected disabilities must, in pertinent part, have been rated 
totally disabling continuously for 10 or more years immediately 
preceding death.  The Veteran was in receipt of a 100 percent 
(total) rating since 1991.  He died in November 2005.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the appellant 
of: (1) a statement of the conditions, if 
any, for which a veteran was service 
connected at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service- 
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  

2.  The RO/AMC should obtain all 
outpatient/inpatient treatment records 
generated during the Veteran's terminal 
hospitalization in 2005 and associate 
those records with the claims folder.  

3.  After completing the above, refer the 
case to a physician with the appropriate 
medical expertise for a VA medical 
opinion.  The reviewing physician must be 
provided with the entire claims file, 
including a copy of this remand.  The 
opinion should indicate that a review of 
the claims file was completed.  After 
reviewing the record, the reviewing VA 
physician is requested to provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater 
than 50 percent) disarticulation at the 
hips of both lower extremities and for 
myocardial infarction/coronary artery 
bypass graft, together or separately,  
contributed substantially or materially to 
the Veteran's death, combined to cause 
death, aided or lent assistance to the 
production of his death, or had a material 
influence in accelerating death. 

A detailed rationale, including pertinent 
findings from the record, should be 
provided for all opinions.  If any of the 
above issues cannot be determined on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the reviewing 
physician should clearly and specifically 
so specify in the medical opinion, with an 
explanation as to why this is so.

4.  The RO should reconsider the issue of 
entitlement to entitlement to DIC under 38 
U.S.C.A. § 1318 and, if warranted, issue a 
SOC addressing that issue.  The appellant 
and her representative should be provided 
with appropriate notice of her appellate 
rights.

5.  Upon completion of the above, 
readjudicate the issue of service 
connection for the cause of the Veteran's 
death, with consideration of all evidence 
obtained since the issuance of the 
statement of the case (SOC) in March 2007.  
If any benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


